                 Case:20-01947-jwb       Doc #:375 Filed: 10/21/2020      Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                             WESTERN DISTRICT OF MICHIGAN

                                          x
    In re                                 :   Chapter 11
                                          :
    BARFLY VENTURES, LLC, et al.,1        :   Case No. 20-01947-jwb
                                          :
                           Debtors.       :   Jointly Administered
                                          :
                                          x
        ORDER GRANTING STIPULATION BY AND AMONG THE DEBTORS,
               THE BUYER, AND THE OFFICIAL COMMITTEE OF
     UNSECURED CREDITORS FOR THE ENTRY OF AN AMENDED SALE ORDER

            The Court has reviewed the stipulation between the above-captioned debtors and debtors

in possession (collectively, the “Debtors”), Project BarFly LLC (together with its permitted

successors, designees, and assigns), and the Official Committee of Unsecured Creditors, which

requests that the Court enter an amended sale order. The Court has determined to grant the request

for an order approving that Stipulation without further notice or hearing, therefore:

IT IS ORDERED:

            1.     The Stipulation is granted.




1
      The Debtors and the last four digits of their federal employment identification number are:
      Barfly Ventures, LLC (8379); 9 Volt, LLC (d/b/a HopCat) (1129); 50 Amp Fuse, LLC (d/b/a
      Stella’s Lounge) (3684); GRBC Holdings, LLC (d/b/a Grand Rapids Brewing Company)
      (2130); E L Brewpub, LLC (d/b/a HopCat East Lansing) (5334); HopCat-Ann Arbor, LLC
      (5229); HopCat-Chicago, LLC (7552); HopCat-Concessions, LLC (2597); HopCat-Detroit,
      LLC (8519); HopCat-GR Beltline, LLC (9149); HopCat-Holland, LLC (7132);
      HopCat-Indianapolis, LLC (d/b/a HopCat-Broad Ripple) (7970); HopCat-Kalamazoo, LLC
      (8992); HopCat-Kansas City, LLC (d/b/a HopCat,-KC, LLC and Tikicat) (6242); HopCat-
      Lexington, LLC (6748); HopCat-Lincoln, LLC (2999); HopCat-Louisville, LLC (0252);
      HopCat-Madison, LLC (9108); HopCat-Minneapolis, LLC (8622); HopCat-Port St. Lucie,
      LLC (0616); HopCat-Royal Oak, LLC (1935); HopCat-St. Louis, LLC (6994); Luck of the
      Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)
      (4255).
                Case:20-01947-jwb       Doc #:375 Filed: 10/21/2020          Page 2 of 2




          2.      The Court will enter the amended Sale Order, attached as Exhibit 1 to the

 Stipulation.

          3.      Notwithstanding the possible applicability of Rules 6004(g), 7062, or 9014 of the

 Federal Rules of Bankruptcy Procedure, or otherwise, the terms and conditions of this Order is

 immediately effective and enforceable upon its entry.

          4.      The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion.

          5.      This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.


                                          END OF ORDER
 Order prepared and submitted by:
 WARNER NORCROSS + JUDD LLP
 Elisabeth M. Von Eitzen (P70183)
 1500 Warner Building
 150 Ottawa Avenue, NW
 Telephone: (616) 752-2418
 Facsimile: (616) 222-2418
 evoneitzen@wnj.com
 Counsel for Debtors
 20827693-1




IT IS SO ORDERED.

Dated October 21, 2020
